Crownhart, J.
The issues in this case present purely questions of fact. The contract may have been an improvident contract on the part of the appellant, but a careful consideration of appellant’s testimony convinces this court that there was sufficient testimony to sustain the court’s judgment. ' It is not necessary to go into details. Appellant is a fairly intelligent man, although hard of hearing. He could read understandingly. Fie had been regularly employed and earned a wage. He voluntarily went to the office of the attorney and had the contract and will drawn. He paid his attor*52ney $5 for his sendees. The attorney read the contract to him, sentence by sentence, and asked him if he understood it. He said he did. We think the evidence justifies the finding of the court that he did understand or should have understood the contents of the documents he signed. The agreements contained no harsh or unreasonable provisions. The appellant had no other near relatives than his two sons. He recites in his will that the son who was away from home had not shown himself worthy of his estate, and for that reason he provided nothing in his will for him. The appellant had lived with the respondent for some eight years and seemed to be satisfied with his home, and it was quite natural that he would desire to continue this arrangement and provide for the remaining years of his life in the home of his son where he had spent the last eight years to his evident satisfaction.
On the question as to whether the contract had been breached by respondent the evidence is not so clear that the respondent had fully complied with his contract. However, this is a case where much depended on the attitude and appearance of the appellant before the court. The trial court was in a better position to- determine the facts than this court is. The contract is a continuing contract, and enjoins upon the respondent the continuing duty of supporting his father in comfort and with due consideration of his age. If this contract shall be breached in the future, the appellant will have his remedy in court.
By the Court. — The judgment of the circuit court is affirmed.